SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [_] Check the appropriate box: [] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [_] Definitive Additional Materials [_] Soliciting Material Pursuant to Section 240.14a-12 ROVI CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: ROVI CORPORATION 2830 De La Cruz Boulevard Santa Clara, California 95050 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 1, 2012 To Our Stockholders: The annual meeting of stockholders of Rovi Corporation will be held at our corporate offices located at 2830 De La Cruz Boulevard, Santa Clara, California 95050 on May 1, 2012, beginning at 10:30 a.m., local time.We are holding the meeting to act on the following matters: 1)Election of Directors. You will have the opportunity to elect six members of the board of directors for a term of one year. The following six persons are our nominees: Thomas Carson; Alan L. Earhart; Andrew K. Ludwick; James E. Meyer; James P. O’Shaughnessy and Ruthann Quindlen. 2)Appointment of Independent Registered Public Accounting Firm. You will be asked to ratify the selection of Ernst & Young LLP as our independent registered public accountingfirmfor the year ending December31, 2012. 3)Advisory Vote to Approve Named Executive Officer Compensation You will be asked for an advisory vote to approve named executive officer compensation. 4)Other Business.Transact any other business that is properly raised at the meeting. We cordially invite all stockholders to attend the annual meeting in person.If you were a stockholder as of the close of business on March 5, 2012, you are entitled to vote at the annual meeting.A list of stockholders eligible to vote at the annual meeting will be available for review during our regular business hours at our headquarters in Santa Clara for at least ten days prior to the meeting for any purpose related to the meeting. BY ORDER OF THE BOARD OF DIRECTORS Dated: March 16, 2012Thomas Carson, President & CEO Santa Clara, California YOUR VOTE IS IMPORTANT We are using Securities and Exchange Commission rules that allow us to make our proxy statement and related materials available on the Internet. Accordingly, we are sending a “Notice of Internet Availability of Proxy Materials” to our stockholders of record instead of a paper proxy statement and financial statements. The rules provide us the opportunity to save money on the printing and mailing of our proxy materials and to reduce the impact of our annual meeting on the environment. We hope that you will view our annual meeting materials over the Internet if possible and convenient for you. Instructions on how to access the proxy materials over the Internet or to request a paper or email copy of our proxy materials may be found in the notice you received. Whether or not you expect to attend the annual meeting, please make sure you vote so that your shares will be represented at the meeting.Our stockholders can vote over the Internet or by telephone as specified in the accompanying voting instructions or by completing and returning a proxy card. This will ensure the presence of a quorum at the annual meeting and save the expense and extra work of additional solicitation.Sending your proxy card will not prevent you from attending the meeting, revoking your proxy and voting your stock in person. TABLE OF CONTENTS Page PROXY STATEMENT 1 INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 Why did I receive a notice regarding the availability of proxy materials on the Internet? 1 What is the purpose of the annual meeting? 1 Who can vote at the annual meeting? 1 What is the quorum requirement for the annual meeting? 1 How do I vote my shares without attending the annual meeting? 2 How can I vote my shares in person at the annual meeting? 2 How can I change my vote after I return my proxy? 2 What proposals are scheduled to be voted on at the annual meeting? 2 Will there be any other matters considered at the annual meeting? 2 What vote is required for each proposal? 2 What are the recommendations of the board of directors? 3 Where can I find the voting results? 3 PROPOSAL 1:ELECTION OF DIRECTORS 4 Nominees for Director 4 Required Vote and Board Recommendation 6 PROPOSAL 2:RATIFICATION OF THE SELECTION OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 7 Principal Independent Public Accountant Fees and Services 7 Required Vote and Board Recommendation 8 PROPOSAL 3:ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION 9 INFORMATION ABOUT OUR BOARD OF DIRECTORS 10 Board Leadership Structure and Risk Oversight 10 Independence of Directors 10 Meetings of the Board and Committees 11 Compensation Committee Interlocks and Insider Participation 13 Corporate Governance Materials 13 Director Nomination Process 14 Communications with the Board 15 AUDIT COMMITTEE REPORT 15 INFORMATION ABOUT OUR EXECUTIVE OFFICERS 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 EQUITY COMPENSATION PLAN INFORMATION 20 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 20 EXECUTIVE COMPENSATION 21 Compensation Discussion and Analysis 21 Compensation Committee Report 38 Risk Analysis of Our Compensation Program 38 Summary Compensation Table 39 Grants of Plan-Based Awards 41 Discussion of Summary Compensation and Plan-Based Awards Tables 42 Outstanding Equity Awards 46 i TABLE OF CONTENTS Page Option Exercises and Stock Vested 49 Potential Payments upon Termination or Change of Control 50 DIRECTOR COMPENSATION 52 Non-Employee Director Compensation for Fiscal 2011 52 Employee Director Compensation for Fiscal 2011 53 Non-Employee Director Compensation for Fiscal 2012 54 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 54 Procedures for Approval of Related Party Transactions 54 LEGAL PROCEEDINGS 55 ADDITIONAL INFORMATION 55 OTHER BUSINESS 56 ii ROVI CORPORATION 2830 De La Cruz Boulevard Santa Clara, California 95050 PROXY STATEMENT For the Annual Meeting of Stockholders To be held on May 1, 2012 INFORMATION ABOUT THE ANNUAL MEETING AND VOTING The board of directors of Rovi Corporation (sometimes referred to as the “Company” or “Rovi”) is soliciting your proxy for our 2012 annual meeting of stockholders (the “annual meeting” or “meeting”). The annual meeting will be held at our corporate offices located at 2830 De La Cruz Boulevard, Santa Clara, California 95050 on May 1, 2012, beginning at 10:30a.m., local time. Our telephone number is (408)562-8400.We are first distributing this proxy statement and voting instructions on or about March 16, 2012. This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the annual meeting. Please read it carefully. Why did I receive a notice regarding the availability of proxy materials on the Internet? Instead of mailing paper proxy materials, we sent a “Notice of Internet Availability of Proxy Materials” to our stockholders of record. We refer to that notice as the “Notice of Availability.” The Notice of Availability provides instructions on how to view our proxy materials over the Internet, how to vote and how to request a paper or email copy of our proxy materials. This method of providing proxy materials is permitted under rules adopted by the Securities and Exchange Commission (“SEC”). We hope that following this procedure will allow us to save money on the printing and mailing of those materials and to reduce the impact that our annual meeting has on the environment. We intend to mail the Notice of Availability on or about March 16, 2012 to all stockholders of record entitled to vote at the annual meeting. What is the purpose of the annual meeting? At our annual meeting, stockholders will act upon the proposals described in this proxy statement. In addition, management will report on our performance and respond to questions from stockholders. Who can vote at the annual meeting? The board of directors set March 5, 2012 as the record date for the annual meeting. If you owned our common stock at the close of business on March 5, 2012, you may attend and vote at the annual meeting. You are entitled to one vote for each share of common stock that you held on the record date for all matters to be voted on at the annual meeting.As of the record date, 111,004,247 shares of common stock, representing the same number of votes, were outstanding. What is the quorum requirement for the annual meeting? A majority of our outstanding shares as of the record date must be present in person or represented by proxy at the meeting in order to hold the annual meeting and conduct business. This is called a quorum. Your shares are counted as present in person or represented by proxy at the annual meeting if you are present in person at the meeting or if you have properly submitted a proxy by telephone, Internet or mail. -1 - Proxies received but marked as abstentions and broker non-votes will be included in the calculation of the number of votes considered to be present in person or represented by proxy at the annual meeting. How do I vote my shares without attending the annual meeting? You can vote over the Internet or by telephone or by completing and returning a proxy card or, if you hold shares in a brokerage account in your broker’s name (in “street name”), a voting instruction form as supplied by your broker.Voting instructions for Internet and telephone voting can be found in the Notice of Availability or in the materials sent to you.The Internet and telephone voting facilities will close at 11:59p.m. eastern time on April 30, 2012.If you are a participant in our 401(k) plan, your voting instructions for the shares of our stock held in your 401(k) account must be received by 11:59p.m. eastern time on April 25, 2012. Please be aware that if you vote over the Internet, you may incur costs such as telephone and Internet access charges for which you will be responsible. How can I vote my shares in person at the annual meeting? Shares held directly in your name as the stockholder of record may be voted in person at the annual meeting. If you choose to attend the meeting in person, please bring proof of identification to the meeting. If you hold your shares in street name, your broker will forward these proxy materials to you. If you hold your shares in street name, you have the right to direct your broker on how to vote the shares, but you may not vote these shares in person at the annual meeting unless you bring an account statement and a letter of authorization from the broker that holds your shares to the meeting. How can I change my vote after I return my proxy? You may revoke your proxy (including any Internet or telephone vote) and change your vote at any time before the final vote at the meeting. You may do this by submitting a new proxy at a later date or by attending the meeting and voting in person. Attending the meeting will not revoke your proxy unless you specifically request it. What proposals are scheduled to be voted on at the annual meeting? The following proposals are scheduled for a vote at the annual meeting: · Proposal No. 1:the election of each of the named nominees for director; · Proposal No. 2:the ratification of Ernst & Young LLP as our independent registered public accounting firm for the year ending December31, 2012; and · Proposal No. 3: the advisory vote to approve named executive officer compensation. Will there be any other matters considered at the annual meeting? We are unaware of any matter to be presented at the annual meeting other than the proposals discussed in this proxy statement. If other matters are properly presented at the annual meeting, then the persons named in the proxy will have authority to vote all properly executed proxies in accordance with their judgment on any such matter. What vote is required for each proposal? Election of Directors.You may vote “FOR” a nominee for our board of directors or you may “WITHHOLD AUTHORITY” to vote for a nominee.The six individuals receiving the highest number of “FOR” votes will be elected directors. You may give each candidate one vote for each share you held on the record date. You may not vote your shares cumulatively or for a greater number of persons than the number of nominees named in this proxy statement. A properly executed proxy that is marked “WITHHOLD AUTHORITY” with respect to the election of one or more directors will have no effect on the election of directors, although it will be counted for purposes of determining whether there is a quorum. -2 - It is our governance policy that any nominee for director in an uncontested election who receives a greater number of votes "withheld" from his or her election than votes "for" such election shall submit his or her offer of resignation for consideration by the corporate governance and nominating committee of the board. The corporate governance and nominating committee shall consider all of the relevant facts and circumstances and recommend to the board the action to be taken with respect to such offer of resignation. The board will then act on the corporate governance and nominating committee's recommendation. Promptly following the board's decision, we will disclose that decision and an explanation of such decision in a filing with the Securities and Exchange Commission or a press release. Ratification of Independent Registered Public Accounting Firm.You may vote “FOR,” “AGAINST” or “ABSTAIN” on the ratification of our selection of Ernst & Young LLP as our independent registered public accounting firm.The affirmative vote of the majority of the shares present in person or represented by proxy at the meeting will be required for approval. Abstentions will have the same effect as if you voted against the proposal, and broker non-votes will not have any effect on the outcome of this proposal. Advisory Vote to Approve Named Executive Officer Compensation.You may vote “FOR,” “AGAINST” or “ABSTAIN” on the non-binding advisory vote on executive compensation.Abstentions will have the same effect as if you voted against the proposal, and broker non-votes will not have any effect on the outcome of this proposal.While the results of this advisory vote are non-binding, our compensation committee will consider the outcome of the vote in deciding whether any actions are necessary to address the concerns raised by the vote and when making future compensation decisions for named executive officers. All shares entitled to vote and represented by properly completed proxies received prior to the meeting and not revoked will be voted at the meeting in accordance with your instructions. If you return a signed proxy card without indicating how your shares should be voted on a matter and do not revoke your proxy, the shares represented by your proxy will be voted as the board of directors recommends.If you do not vote and you hold your shares in street name, and your broker does not have discretionary power to vote your shares, your shares may constitute “broker non-votes” and will not be counted in determining the number of shares necessary for approval of the proposals. However, shares that constitute broker non-votes will be counted for the purpose of establishing a quorum for the meeting. Voting results will be tabulated and certified by the inspector of elections appointed for the meeting. What are the recommendations of the board of directors? The recommendation of our board of directors is set forth together with the description of each proposal in this proxy statement. In summary, our board of directors recommends a vote FOR the election of each of the named nominees for director and FOR ratification of Ernst & Young LLP as our independent registered public accounting firm for the year ending December31, 2012.With respect to the advisory vote, our board of directors recommends a vote for the compensation of our named executive officers. Where can I find the voting results? THE PRELIMINARY VOTING RESULTS WILL BE ANNOUNCED AT THE ANNUAL MEETING OF STOCKHOLDERS. THE FINAL RESULTS WILL BE PUBLISHED IN A CURRENT REPORT ON FORM8-K THAT WILL BE PUBLICLY FILED AFTER THE ANNUAL MEETING. - 3 - PROPOSAL 1:ELECTION OF DIRECTORS Our board of directors currently consists of seven members, a majority of whom are “independent” under applicable rules of the SEC.Our bylaws provide that our board of directors shall have not less than five members, with the exact number of directors to be fixed from time to time by the board of directors.Pursuant to our bylaws, the board of directors has adopted a further resolution to reduce the number of authorized directors to six immediately prior to the opening of the polls for the election of directors at the annual meeting.Alfred J. Amoroso, our former chief executive officer and a member of our board of directors since July 2005, is not nominated for re-election. The corporate governance and nominating committee seeks to assemble a board that, as a whole, possesses the appropriate balance of professional and industry knowledge, financial expertise and high-level management experience necessary to oversee and direct the Company’s business.To that end, the committee has identified and evaluated nominees in the broader context of the board’s overall composition, with the goal of recruiting members who complement and strengthen the skills of other members and who also exhibit integrity, collegiality, sound business judgment and other qualities that the Committee views as critical to effective functioning of the board. The brief biographies below include information, as of the date of this proxy statement, regarding the specific and particular experience, qualifications, attributes or skills of each director or nominee that led the committeeto recommend that person as a nominee.Each committee member may have a variety of reasons, however, for believing that a particular person would be an appropriate nominee for the board, and these views may differ from the views of other members. Based on the above, our corporate governance and nominating committee has recommended the six individuals listed below to stand for election at the annual meeting of stockholders this year and our board of directors has approved the nomination of these six directors to stand for election.Each director will be elected to serve until the next annual meeting of stockholders, or until a successor is duly elected and qualified or until the director’s earlier death, resignation or removal.Each nominee for director has consented to serve as such if elected by the stockholders.If any nominee should become unavailable or unable to serve as a director prior to the meeting, our board of directors may designate another nominee to fill the vacancy and proxies will be voted for that nominee. There are no family relationships among our executive officers, directors and nominees for director. Nominees for Director You are being asked to vote on the six director nominees listed below.Unless otherwise instructed, the proxy holders will vote the proxies received by them for these six nominees.All of our nominees for director are current members of our board of directors.The names of the director nominees, their ages as of March 1, 2012 and other information about them are shown below. Name of Director Nominee Age Director Since Position Thomas Carson 52 Director Andrew K. Ludwick 66 Chairman of the Board; Independent Director Alan L. Earhart 68 Independent Director James E. Meyer 57 Independent Director James P. O’Shaughnessy 65 Independent Director Ruthann Quindlen 57 Independent Director The “Director Since” column above denotes the year in which such member joined as a director of Rovi Corporation or one of its subsidiaries, Rovi Solutions Corporation (formerly Macrovision Corporation) or Rovi Guides Corporation (formerly Gemstar-TV Guide International, Inc. (“Gemstar”)). - 4 - Thomas Carson.Mr.Carson has served as our President and Chief Executive Officer and a member of our board of directors since December 2011.Mr. Carson previously was Executive Vice President, Worldwide Sales & Marketing since May 2008 when the acquisition of Gemstar-TV Guide International by the Company was completed.From April 2006 to May 2008, Mr. Carson served in various capacities at Gemstar, including President of the North American IPG business and President for North American CE business.From February 2005 to April 2006, Mr. Carson served as Executive Vice President of Operational Efficiency programs at Thomson Multimedia Corporation and from February 2004 to February 2005, he served as Executive Vice President, Global Sales and Services at Thomson. Mr. Carson holds a B.S in business administration and an MBA from Villanova University.We believe Mr. Carson is qualified to sit on our board of directors as he is our President and Chief Executive Officer. Andrew K. Ludwick. Mr.Ludwick has served as our Chairman of the board of directors since May 2008. Mr.Ludwick has been a private investor since November 1997. Mr.Ludwick served as Chief Executive Officer of Bay Networks, a networking company, from September 1995 to October 1997. From July 1985 to September 1995, Mr.Ludwick was founder, President and Chief Executive Officer of SynOptics, an internetworking company. Mr.Ludwick holds a B.A. from Harvard College and an M.B.A. from Harvard Business School. Mr.Ludwick has served on the board of directors of Zebra Technologies Corporation, a provider of on-demand printing solutions, since 2008. We believe Mr. Ludwick’s experience as the former chief executive officer of two large public technology companies provides our board of directors with invaluable industry, technology and operational insight. Alan L. Earhart. Mr.Earhart retired as partner of PricewaterhouseCoopers LLP in 2001. From 1970 to 2001, Mr.Earhart held a variety of positions with Coopers& Lybrand and its successor entity, PricewaterhouseCoopers LLP, an accounting and consulting firm, including most recently as the Managing Partner for PricewaterhouseCoopers’ Silicon Valley office. Mr.Earhart holds a B.S. degree in accounting from the University of Oregon. Mr.Earhart currently serves on the board of directors of NetApp, a computer storage and data management company, and Brocade Communications Systems Inc., a data center networking solution company.In the past five years, Mr. Earhart served on the boards of Quantum Corporation, Foundry Networks, Inc. and Monolithic Power Systems, Inc.From his experience as a partner at a major accounting firm, we believe Mr. Earhart has extensive knowledge of accounting issues and valuable experience dealing with accounting principles and financial reporting rules and regulations, evaluating financial results and generally overseeing the financial reporting process of publicly-reporting companies, as well as technology industry insight. James E. Meyer. Mr.Meyer has been at Sirius Satellite Radio as President of Operations and Sales since April 2004. From December 2001 until 2002, Mr.Meyer served as special advisor to the Chairman of Thomson Multimedia, Inc. (“Thomson”). From January 1997 until December 2001, Mr.Meyer served as the Senior Executive Vice President for Thomson as well as Chief Operating Officer for Thomson Consumer Electronics. Mr. Meyer served as a member of the board of directors of Gemstar from 1997 until May 2008.Mr.Meyer holds a B.S. in economics and an MBA from St. Bonaventure University.With his years of managerial experience, both at Sirius and Thomson, we believe Mr. Meyer brings to our board of directors demonstrated management ability at senior levels and critical industry, technology and operational insights. James P. O’Shaughnessy. Mr. O'Shaughnessy has served as Chief Intellectual Property Counsel of HarQuen, Inc., a private company focused on voice technology solutions, since September 2011.Mr.O’Shaughnessy also has conducted a consulting practice in the field of intangible asset management since 2004. From 1996 to 2004, Mr.O’Shaughnessy served as Vice President and Chief Intellectual Property Counsel at Rockwell Automation, a company dedicated to industrial automation and information. Mr. O’Shaughnessy served as a member of the board of directors of Gemstar from 2004 until May 2008.Mr.O’Shaughnessy holds a B.S. in materials engineering from Rensselaer Polytechnic Institute and a J.D. from Georgetown University Law Center. We believe Mr. O’Shaughnessy’s experience in the field of patent law is integral to the Company and its business and helps provide strategic guidance to the Company and the board. Ruthann Quindlen. Ms.Quindlen has been a general partner or managing member of Funds VI-VIII with Institutional Venture Partners (IVP), a Silicon Valley early-stage venture capital firm, since September 1993. At IVP, Ms.Quindlen works with her partners to evaluate ongoing investments in IVP portfolio companies. Ms. Quindlen served as a member of the board of directors of Gemstar from November 2004 until May 2008 and as a member of the board of directors of Digital Impact from November 1998 to May 2004.Ms.Quindlen holds a B.S. in Foreign Service from Georgetown University and an MBA from the Wharton School of the University of - 5 - Pennsylvania.Ms. Quindlen has 28 years of experience investing in and advising software, Internet and new media companies in a variety of roles, including early stage venture capitalist, investment banker and Wall Street analyst.We believe Ms. Quindlen’s breadth of financial and investment experience provides for a unique perspective, which helps contribute to the board’s effectiveness as a whole. Required Vote and Board Recommendation The six nominees for director receiving the highest number of affirmative votes shall be elected as directors. Votes withheld from any nominee are counted for purposes of determining the presence or absence of a quorum, but have no other legal effect under Delaware law. Stockholders do not have the right to cumulate their votes in the election of directors. It is our governance policy that any nominee for director in an uncontested election who receives a greater number of votes "withheld" from his or her election than votes "for" such election shall submit his or her offer of resignation for consideration by the corporate governance and nominating committee of the board. The corporate governance and nominating committee shall consider all of the relevant facts and circumstances and recommend to the board the action to be taken with respect to such offer of resignation. The board will then act on the corporate governance and nominating committee’s recommendation. Promptly following the board's decision, we will disclose that decision and an explanation of such decision in a filing with the Securities and Exchange Commission or a press release. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE ELECTION OF EACH OF THE NOMINATED DIRECTORS. - 6 - PROPOSAL 2: RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our audit committee has selected Ernst & Young LLP as our independent registered public accounting firm for the year ending December31, 2012. You are being asked to ratify this selection.In the event that the stockholders do not approve the selection of Ernst & Young LLP, our audit committee will reconsider the appointment of the independent registered public accounting firm.Our audit committee has the authority to change our independent registered public accounting firm at any time, even if the stockholders ratify the selection of Ernst & Young LLP. Ernst & Young LLP, who performed our audit services for fiscal year 2011, including an examination of the consolidated financial statements and services related to filings with the SEC, has served as our independent registered public accounting firm since June 5, 2008. Ernst & Young LLP performed all of its services in 2011 at customary rates and terms. The audit reports of Ernst & Young LLP on the consolidated financial statements of the Company and subsidiaries as of December31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011, did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles, except as described in Note 2 to the financial statements, in 2010 the Company changed its method of accounting for multiple element arrangements affecting revenue recognition as required by Accounting Standards Update 2009-13, Revenue Recognition (Topic 605): Multiple Deliverable Arrangements. We expect that one or more representatives of Ernst & Young LLP will be present in person or by telephone at the meeting, will be able to make a statement if they wish to do so, and will be able to respond to appropriate questions from the stockholders present at the meeting. Principal Independent Registered Public Accounting Firm Fees and Services The following table presents fees for professional audit services rendered by Ernst& Young LLP for the audit of Rovi Corporation’s annual financial statements for 2011 and 2010, and fees billed for other services rendered by Ernst& Young LLP during 2011 and 2010. Type of Fees Fees for Fiscal 2011 Fees for Fiscal 2010 Audit Fees (1) Audit-Related Fees (2) $ 454,000 Tax Fees (3) $ 136,000 All Other Fees (4) $ 2,000 $ - Total Fees (1) Audit Fees consist of fees for: professional services rendered for the audit of our consolidated financial statements included in our annual report and the review of our interim financial statements included in our quarterly reports; statutory audits of our subsidiaries; services provided in connection with the audit of our internal control over financial reporting as required by the Sarbanes-Oxley Act of 2002; and services that are normally provided by Ernst& Young LLP in connection with regulatory filings or engagements. (2) Audit-Related Fees in 2011 consist of fees for services in connection with the acquisition of Sonic Solutions, including review of filings with the Securities and Exchange Commission related to such acquisition.Audit-Related Fees in 2010 consist of fees for services in connection with acquisition due diligence. (3) Tax Fees consist of fees for tax compliance and tax advice. (4) Other fees consist of fees paid for the Ernst & Young LLP online accounting research tool. All the fees described above were approved by our audit committee. - 7 - The audit committee must pre-approve, except as provided below, all audit related services and non-audit services provided by our independent registered public accounting firm. However, for de minimus audit related services or permitted non-audit services, the audit committee may approve such services after the fact if the following conditions are met: • the aggregate amount of all such services provided constitutes no more than 5% of the total amount of fees paid by us to our accounting firm during the fiscal year in which the services are provided; • such services were not recognized by us at the time of engagement as being audit related or non-audit related services; and • such services are promptly brought to the attention of the audit committee and approved by the audit committee prior to completion of the annual audit. In making its recommendation to ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for 2012, the audit committee has determined that all such services rendered by the independent registered public accounting firm are permissible under applicable laws and regulations, and during 2011 were pre-approved by the audit committee in accordance with the audit committee pre-approval policy that is attached as an exhibit to our audit committee charter.A copy of our audit committee charter and the pre-approval policy is on file with the SEC and is available on our website at www.rovicorp.com. The audit committee has determined the services provided by Ernst & Young LLP are compatible with maintaining the independence of Ernst & Young LLP. Required Vote and Board Recommendation Stockholder ratification of our selection of Ernst & Young LLP as our independent registered public accounting firm requires the affirmative vote of the majority of the shares present in person or represented by proxy at the meeting. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. - 8 - PROPOSAL 3: ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), enables our stockholders to vote to approve, on an advisory (non-binding) basis, the compensation of our named executive officers as disclosed in this proxy statement.This advisory vote is commonly referred to as a “say on pay” proposal.As required by Section 14A of the Securities Exchange Act, and consistent with the mandate of the Dodd-Frank Act, we are seeking the stockholder’s approval, on an advisory basis, of the compensation of the Company’s named executive officers as disclosed in this proxy statement pursuant to the SEC’s compensation disclosure rules (which disclosure includes the Compensation Discussion and Analysis, the related compensation tables and the narrative disclosure to those tables). Our compensation committee, which is responsible for designing and administering the Company’s executive compensation program, has designed our executive compensation program to provide a competitive and internally equitable compensation and benefits package that reflects Company performance, job complexity, and strategic value of the position while ensuring long-term retention and motivation and alignment with the long-term interests of the Company’s stockholders. We believe the compensation program for the named executive officers has been instrumental in helping the Company achieve strong financial performance in the challenging macroeconomic environment over the past few years.We encourage you to carefully review the section entitled “Compensation Discussion and Analysis” contained in this proxy statement for additional details on the Company’s executive compensation, including the Company’s compensation philosophy and objectives, as well as the reasons and processes for how our compensation committee determined the structure and amounts of the 2011 compensation of our named executive officers. We are asking our stockholders to indicate their support for our named executive officer compensation as described in this proxy statement. This vote is not intended to address any specific item of compensation, but rather the overall compensation of our named executive officers and the philosophy, policies and practices described in this proxy statement. Accordingly, we are asking our stockholders to vote “FOR” the following resolution at the annual meeting: “RESOLVED, that the Company’s stockholders approve, on an advisory basis, the compensation of the named executive officers, as disclosed in the Company’s proxy statement for the 2012 Annual Meeting of Stockholders pursuant to the compensation disclosure rules of the SEC, including the Compensation Discussion and Analysis, the related compensation tables and the narrative disclosure to such tables.” Adoption of this resolution will require the affirmative vote of the majority of the shares of common stock represented in person or by proxy at the meeting. Abstentions will have the same effect as if you voted against the proposal, and broker non-votes will not have any effect on the outcome of this proposal. The results of this advisory vote are not binding upon the Company. However, our compensation committee values the opinions expressed by stockholders in their vote, and will consider the outcome of the vote in deciding whether any actions are necessary to address concerns raised by the vote and when making future compensation decisions for named executive officers. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” PROPOSAL NO. 3. - 9 - INFORMATION ABOUT OUR BOARD OF DIRECTORS Board Leadership Structure and Risk Oversight Board Leadership Structure.We separate the roles of chief executive officer and Chairman of the board of directors in recognition of the differences between the two roles. The chief executive officer is responsible for setting the strategic direction for the Company and the day-to-day leadership and performance of the Company, while the Chairman of the board of directors provides guidance to the chief executive officer and sets the agenda for board meetings and presides over meetings of the full board.We also believe that separation of the positions reinforces the independence of the board of directors in its oversight of the business and affairs of the Company, and creates an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of the board of directors to monitor whether management’s actions are in the best interests of the Company and its stockholders.Mr.Ludwick, our Chairman of the board of directors, is “independent” and presides at all executive sessions of “non-management” directors. Risk Oversight.The board’s role in the Company’s risk oversight process includes receiving regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, and strategic and reputational risks. The full board of directors (or the appropriate committee in the case of risks that are under the purview of a particular committee) receives these reports to enable it to understand our risk identification, risk management and risk mitigation strategies. The Company’s compensation committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The audit committee oversees management of financial risks. The corporate governance and nominating committee manages risks associated with the independence of the board of directors and potential conflicts of interest. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire board of directors is regularly informed of such risks through committee reports at the board of directors meeting following a given committee meeting.This enables the board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. The Company has a formal compliance program, which includes a risk management committee comprised of key operational, financial and legal personnel who regularly assess risks to the Company.In addition to the Company’s formal compliance program, the board of directors encourages management to promote a corporate culture that understands risk management and incorporates it into the overall corporate strategy and day-to-day business operations. The Company’s risk management structure also includes an ongoing effort to assess and analyze the most likely areas of future risk for the Company. As a result, the board of directors (and its committees) periodically ask the Company’s executives to discuss the most likely sources of material future risks and how the Company is addressing any significant potential vulnerability. Independence of Directors As required by the NASDAQ listing standards, a majority of the members of our board must qualify as “independent,” as affirmatively determined by our board. Our board consults with our legal counsel to ensure that its determinations are consistent with all relevant securities and other laws and regulations regarding the definition of “independent,” including those set forth in pertinent listing standards of NASDAQ. Consistent with these considerations, after review of all relevant transactions and relationships between each director, any of his or her family members, and the Company, our executive officers and our independent registered public accounting firm, the board has affirmatively determined that a majority of our board is comprised of independent directors. Our independent directors are: Alan L. Earhart; Andrew K. Ludwick; James E. Meyer; James P. O’Shaughnessy and Ruthann Quindlen. - 10 - Meetings of the Board and Committees Board of Directors Our board of directors held six meetings and acted by unanimous written consent seven times in 2011. Each director attended at least 75% of the aggregate of (i)the total number of meetings of our board of directors that were held in 2011 and (ii)the total number of all meetings of the committees of our board of directors on which he or she served that were held during the portion of the year for which he or she was a committee member. As part of each regularly scheduled board meeting, the independent members of our board of directors hold a separate meeting that employee and affiliated directors and other members of management do not attend. Our board of directors has an audit committee, a compensation committee and a corporate governance and nominating committee. Although we do not have a formal policy regarding attendance by members of the board of directors at the annual meeting, we encourage directors to attend.Last year, all of the members of our board of directors attended the annual meeting in person or by teleconference. Audit Committee The members of the audit committee from January 1, 2011 to May 24, 2011 were Alan Earhart, James Meyer and Ruthann Quindlen.The members of the audit committee from May 24, 2011 to present are Alan Earhart, Andrew Ludwick and Ruthann Quindlen.Each member who served on the audit committee in 2011 meets the independence and other requirements to serve on our audit committee under SEC rules and the listing standards of NASDAQ. Mr.Earhart is the chair of the audit committee. Our board of directors has determined that Mr.Earhart is an “audit committee financial expert” as defined by the rules of the SEC andalso meets NASDAQ’s professional experience requirements. The audit committee met four times and acted by unanimous written consent one time in 2011. Our board of directors has adopted a charter governing the duties and responsibilities of the audit committee. A copy of the audit committee charter is available on our website at www.rovicorp.com. The principal function of the audit committee is to assist our board of directors in its oversight responsibilities relating to our financial accounting, reporting and controls. The audit committee monitors and evaluates periodic reviews of the adequacy of the accounting and financial reporting processes and systems of internal control that are conducted by our financial and senior management and our independent registered public accounting firm; is responsible for the appointment, compensation and monitoring of the work of our independent registered public accounting firm; reviews and evaluates the qualifications, independence and performance of our independent registered public accounting firm; monitors our compliance with legal and regulatory requirements; monitors the performance of our internal audit function; and facilitates communication among our independent registered public accounting firm, our financial and senior management and our board of directors. Compensation Committee The members of the compensation committee from January 1, 2011 to May 24, 2011 were Andrew Ludwick, James O’Shaughnessy and Ruthann Quindlen.The members of the compensation committee from May 24, 2011 to present are Andrew Ludwick, James O’Shaughnessy and James Meyer.Each member who served on the compensation committee in 2011 meets the independence and other requirements to serve on our compensation committee under SEC rules and the listing standards of NASDAQ. Mr.O’Shaughnessy is the chair of the compensation committee. The compensation committee met 10 times and acted by unanimous written consent eight times in 2011. Our board of directors has adopted a charter governing the duties and responsibilities of the compensation committee. Our compensation committee charter is available on our website at www.rovicorp.com. The principal functions of the compensation committee are to review and approve our incentive compensation programs for all executive-level direct reports of the chief executive officer and review and recommend the annual compensation for the chief executive officer to the board of directors for approval. The compensation committee reviews and approves all compensation (including the adjustment of base salary each year) and all bonus and other incentive compensation programs for our executive-level officers (other than our chief executive officer), and authorizes all awards to our executive-level officers under those programs. The compensation committee also approves any employment severance or termination arrangement with any executive-level officer (other than our chief executive officer). All decisions regarding the compensation of our chief executive officer are reviewed by the compensation committee, - 11 - which then recommends such compensation to the full board of directors for approval. The chief executive officer abstains from voting on approval of his own compensation and such approval is made by the remaining members of the board of directors, all of whom are “independent” under applicable rules of the SEC. The compensation committee meets with our chief executive officer and other internal personnel responsible for compensation analysis for the company prior to the beginning of each fiscal year to plan, and meets several times during the first quarter of each year to discuss, the incentive compensation programs to be effective for that fiscal year. The agenda for each compensation committee meeting is determined by the chairman of our compensation committee. The compensation committee may delegate to subcommittees any power and authority of the compensation committee, and such subcommittees have the sole authority to assist the compensation committee in carrying out its responsibilities, including the sole authority to approve any consultant fees. Role of Compensation Consultants In light of the complexity surrounding recent and pending legislative and/or regulatory changes and associated impact to executive compensation structures in the industry, the compensation committee retained an independent consultant (separate from the consultant retained by management) to provide the compensation committee with an additional external perspective with respect to its evaluation of relevant market and industry practices. Compensation Committee Consultant.In connection with making its recommendations for executive compensation for the fiscal year 2011, the compensation committee engaged The Croner Company (“Croner”) to act as its independent compensation consultant.The compensation committee directed Croner to provide its analysis of whether the Company’s existing compensation strategy and practices were consistent with our compensation objectives and to advise the compensation committee on both best practices and peer practices when modifying our compensation program for executive officers in order to achieve our objectives.As part of its duties, Croner provided the compensation committee with the following services: · reviewed and updated our peer group for use in benchmarking 2011 executive compensation; · provided recommendations for 2011 adjustments to the company’s executive compensation program consistent with good governance practices and the company’s objectives; and · prepared an analysis of the board’s 2011 compensation program. The Company paid the cost of Croner’s services, which was $36,263 in 2011.In 2011, the compensation committee met regularly with Croner (without the chief executive officer present), both with and without the executive vice president of human resources present depending upon the topic being discussed.The Company’s executive vice president of human resources worked with Croner to provide any information Croner needed about the Company in order to provide its services. Consultant for 2012.In order to validate that it was keeping abreast of various trends in compensation consulting and services available, the Committee interviewed various Compensation Consulting firms, including Croner.As a result, the Committee selected Towers-Watson to serve as its independent compensation consultant to assist in the development of the 2012 executive and board compensation programs.Towers-Watson began providing services to the Committee in November 2011.As part of its duties, Towers-Watson provided the compensation committee with the following services: · reviewed and updated our peer group for use in benchmarking 2012 executive compensation; · provided benchmark data for the peer group and an analysis of the compensation of the Company’s executive officers as compared to the peer group; · provided background information and data for 2012 adjustments to the company’s executive compensation program consistent with good governance practices and the company’s objectives; and - 12 - · prepared an analysis of the board’s 2012 compensation program. The Company pays the cost of Towers-Watson’s services, which did not exceed $30,000 in 2011. Company Compensation Consultant.In connection with making its recommendations for executive compensation for 2011, the management of the Company engaged Radford, an AON Consulting company (“Radford”), to act as the Company’s compensation consultant.As part of its duties, Radford provided management with the following services: recommending changes to existing compensation programs, recommending financial and other performance targets to be achieved under those programs, preparing analyses of financial data, preparing peer data comparisons and preparing other briefing materials as necessary.Radford was not engaged for any non-compensation related services.The Company pays the cost of Radford’s services, which was approximately $65,000 in 2011.In 2011, the compensation committee met with Radford and management.The Company’s executive vice president of human resources worked with Radford to provide any information Radford needed about the Company in order to provide its services. Corporate Governance and Nominating Committee The members of the corporate governance and nominating committee are Andrew Ludwick and James Meyer, each of whom meets the independence and other requirements to serve on our corporate governance and nominating committee under SEC rules and the listing standards of NASDAQ. Mr.Ludwick is the chair of the corporate governance and nominating committee. The corporate governance and nominating committee acted by unanimous written consent one time in 2011. Our board of directors has adopted a charter governing the duties and responsibilities of the corporate governance and nominating committee. Our corporate governance and nominating committee charter is available on our website at www.rovicorp.com. The principal functions of the corporate governance and nominating committee are to advise and make recommendations to our board of directors on matters concerning corporate governance, review potential or actual conflicts of interest involving members of our board of directors, help identify, evaluate and recruit candidates to fill vacancies on our board of directors, identify the nominees for election to our board of directors at the annual meeting of stockholders and oversee the evaluation of members of our board of directors. Compensation Committee Interlocks and Insider Participation James P. O’Shaughnessy and Ruthann Quindlen served as members of our compensation committee since May 2008.Andrew Ludwick has served as a member of our compensation committee since May 2010.James Meyer has served as a member of our compensation committee since May 2011.None of the members of the compensation committee during 2011 had any interlocking relationship as defined by the SEC. Corporate Governance Materials Code of Conduct.In February 2004, we adopted our Code of Personal and Business Conduct and Ethics (the “Code of Conduct”) as required by applicable securities laws, rules of the SEC and the listing standards of NASDAQ. The Code of Conduct applies to all of our directors and employees, including the principal executive officer, principal financial officer and principal accounting officer. A copy of such code of conduct and ethics was filed as an Exhibit to our Annual Report on Form 10-K for the year ended December31, 2003 and is available on our website at www.rovicorp.com. If we make any substantive amendments to the code of conduct and ethics or grant any waiver, including an implicit waiver, from a provision of the code of conduct and ethics to our principal executive officer, principal financial officer or principal accounting officer, we will disclose the nature of such amendment or waiver on our website at www.rovicorp.com or in a current report on Form 8-K that will be publicly filed. Corporate Governance Guidelines and Committee Charters.Our Corporate Governance Guidelines are designed to assist the board of directors in following corporate practices that serve the best interest of the company and its stockholders. Our Corporate Governance Guidelines and the charters of each of our audit committee, compensation committee and corporate governance and nominating committee are available at our website at www.rovicorp.com. - 13 - Director Nomination Process Director Qualifications The corporate governance and nominating committee reviews, evaluates and proposes prospective candidates for our board of directors. Each member of our board of directors must have broad experience and business acumen, a record of professional accomplishment in his or her field, and demonstrated honesty and integrity consistent with our values. In evaluating director nominees, the corporate governance and nominating committee considers a variety of factors, including the appropriate size of the board of directors, our needs with respect to the particular talents and experience of the directors, the nominee’s experience and understanding of our business and industry, familiarity with national and international business matters, strategic thinking and willingness to share ideas, network of contacts, experience with accounting rules and practices, and diversity of professional expertise and experience beneficial to the achievement of our strategic goals. The corporate governance and nominating committee may also consider such other factors as it may deem are in the best interests of our company and our stockholders. The corporate governance and nominating committee understands that it is necessary for at least one, and preferably for several, members of the board to meet the criteria for an “audit committee financial expert” as defined by SEC rules and for a majority of the members of the board to meet the definition of “independent director” under the listing standards of NASDAQ. Diversity Consideration While there is no formal policy with respect to diversity, the Company believes that it is essential that members of the board of directors represent diverse viewpoints.The corporate governance and nominating seeks to create a board of directors that is strong in its collective knowledge and has a diversity of viewpoints, skills and experience with respect to management and leadership, vision and strategy, business operations, business judgment, industry knowledge, accounting and finance, legal and intellectual property, corporate governance and global markets. When the committee reviews a potential new candidate, the committee looks specifically at the candidate’s qualifications in light of the needs of the board of directors and the Company at that time, given the then current mix of director attributes, and ensures that diversity considerations are discussed. Identifying Nominees The corporate governance and nominating committee identifies nominees by first identifying the desired skills and experience of a new nominee based on the qualifications discussed above. The corporate governance and nominating committee may identify potential nominees based upon suggestions by non-employee members of the board, senior level executives, individuals personally known to the members of the board, third-party search firms and/or stockholders, and evaluate those persons on its own. The corporate governance and nominating committee does not evaluate proposed nominees differently depending upon who has made the proposal. In 2011, we did not pay any fees or expenses to any third party to assist in this process. Stockholder Nominations In identifying nominees for our board of directors, the corporate governance and nominating committee will consider any stockholder recommendations for candidates to serve on the board. If a stockholder wishes to nominate a candidate to serve on our board, the stockholder should follow the procedures as set forth in our bylaws. Any notice of director nomination must meet all the requirements contained in our bylaws and include other information required pursuant to Regulation14A under the Securities Exchange Act of 1934 (the “Exchange Act”), including the nominee’s consent to serve as a director and evidence of the nominating stockholder’s ownership of our stock. If a stockholder wishes to suggest a candidate for consideration by the corporate governance and nominating committee, the stockholder should provide comparable information to the corporate governance and nominating committee with a request that the committee consider the candidate for nomination. To assure time for meaningful consideration by the corporate governance and nominating committee, any such notice should be sent to the attention of Corporate Secretary, 2830De La Cruz Boulevard, Santa Clara, California 95050 on or before the date on which stockholder proposals to be included in the proxy statement for a given stockholder meeting must be received by us. - 14 - Communications with the Board Stockholders may send communications to the board of directors or individual members of the board by submitting one or more letters in sealed envelopes labeled with the names of the desired recipients. Any such letters should be placed in a larger envelope and mailed to Rovi Corporation, Attention: Corporate Secretary, 2830 De La Cruz Boulevard, Santa Clara, California 95050. The Corporate Secretary will forward the sealed envelopes to the designated recipient. Comments or complaints relating to accounting or auditing matters may be submitted directly to the chair of the audit committee through the same address listed above. AUDIT COMMITTEE REPORT The material in this report is not “soliciting material,” is not deemed “filed” with the SEC and is not to be incorporated by reference in any filing of the Company under the Securities Act or the Exchange Act, whether made before or after the date hereof and irrespective of any general incorporation language in any such filing. The audit committee reports to the board of directors and is responsible for overseeing and monitoring the accounting functions and effectiveness of internal control over financial reporting of the Company, its subsidiaries and affiliates and ensuring the objectivity of the Company’s financial statements.The board of directors, in its business judgment, has determined that all members of the audit committee are “independent” as required by applicable listing standards. Management is responsible for the financial reporting process, including the system of internal control, and for the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. The Company’s independent registered public accounting firm is responsible for auditing those financial statements. The audit committee’s responsibility is to monitor and review these processes. The audit committee discussed with the Company’s independent registered public accounting firm the overall scope and plans for its audit. The audit committee meets with the Company’s internal auditors and our independent registered public accounting firm, with and without management present, to discuss the results of their examinations, their evaluations of the Company’s system of internal control and the overall quality of the Company’s financial reporting. The audit committee relies, without independent verification, on the information provided to it and on the representations made by management and the independent registered public accounting firm. In discharging its oversight responsibility, the audit committee has met and held discussions with management and with Ernst & Young LLP (“Ernst & Young”), the Company’s independent registered public accounting firm for 2011.Management represented to the audit committee that the Company’s audited consolidated balance sheets at December31, 2011 and 2010, and consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2011 were prepared in accordance with generally accepted accounting principles in the United States.The audit committee has read and discussed the consolidated financial statements with management and with Ernst & Young. The audit committee also discussed with Ernst & Young those matters required to be discussed by Statement on Auditing Standards No. 61, “Communications with Audit Committees,” including information regarding the scope and results of the audit. The audit committee also received from Ernst & Young the written disclosures and the letter regarding Ernst & Young’s communications with the audit committee concerning independence as required by the applicable requirements of Public Company Accounting Oversight Board Rule 3526, “Communications with Audit Committees Concerning Independence,” which in September 2008 superseded Independence Standards Board Standard No. 1, “Independence Discussions with Audit Committee.”The audit committee also discussed with Ernst & Young any relationships between the Company and the independent registered public accounting firm that may impact Ernst & Young’s independence. The audit committee reviewed the report of management contained in the Company’s Annual Report on Form10-K for the fiscal year ended December 31, 2011 filed with the SEC, as well as Ernst & Young’s Reports of Independent Registered Public Accounting Firm included in the Company’s Annual Report on Form10-K related to its audit of (i)the consolidated financial statements and (ii)the effectiveness of internal control over financial reporting. The audit committee continues to oversee the Company’s efforts related to its internal control over financial reporting and management’s preparations for the evaluation for fiscal 2012. - 15 - Based on these reviews and discussions and such other matters deemed relevant and appropriate by the audit committee, the audit committee recommended to the board, and the board approved, that the Company’s audited consolidated balance sheets at December31, 2011 and 2010, and consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2011 be included in the Company’s 2011 Annual Report on Form10-K.The audit committee also approved, subject to stockholder ratification, the selection of Ernst & Young as our independent registered public accounting firm for the year ending December31, 2012. Members of the Audit Committee Alan L. Earhart (Chair) Andrew K. Ludwick Ruthann Quindlen - 16 - INFORMATION ABOUT OUR EXECUTIVE OFFICERS The names of our current executive officers, their ages as of March 1, 2012, and their positions are shown below. Biographical summaries of each of our executive officers who are not also members of our board of directors are included below. Name Age Positions ThomasCarson 52 President and Chief Executive Officer James Budge 45 Chief Financial Officer and Chief Operating Officer Corey Ferengul 40 Executive Vice President, Product Management and Strategy Stephen Yu 46 Executive Vice President, General Counsel and Corporate Secretary For a biography of Thomas Carson, please see above in “Proposal 1: Election of Directors – Nominees for Director.” James Budge.Mr.Budge has served as our Chief Financial Officer since September 2005 and our Chief Financial Officer and Chief Operating Officer since February 2012.Mr.Budge served as Chief Financial Officer of Trados, Inc., an enterprise management software provider, from January 2004 until its merger with SDL International in August 2005. From August 2002 until joining Trados, Mr.Budge served as Chief Financial Officer of Sendmail, Inc., a secure email provider, and from April 1999 until its merger with IBM in January 2002, Mr.Budge served as Chief Financial Officer of CrossWorlds Software, Inc., a provider of business infrastructure software. Mr.Budge holds a B.S. in Accounting from Brigham Young University and is a Certified Public Accountant. Corey Ferengul.Mr. Ferengul has served as our Executive Vice President, Product Management and Strategy since February 2012.Since joining Rovi in 2006, Mr. Ferengul has served in various roles including Executive Vice President, Products from February 2011 to February 2012; Executive Vice President, Product Management and Marketing from June 2009 to February 2011; Executive Vice President, Marketing and Solutions from June 2007 to June 2009; Senior Vice President, Product and Solutions Management from November 2006 to June 2007; and Vice President, Global Solutions Marketing from June 2006 to November 2006. Mr. Ferengul holds a B.A. in Marketing from Illinois State University. Stephen Yu. Mr.Yu has served as our Executive Vice President, General Counsel and Corporate Secretary since May 2006. He served as Vice President, General Counsel and Secretary of Aspect Communications Corporation, a provider of contact center solutions, from April 2003 until its acquisition by Concerto Software, Inc. in September 2005. From June 2002 to January 2003, Mr.Yu served as Vice President, General Counsel and Secretary of Riverstone Networks, Inc., a provider of ethernet network solutions, and from September 1999 to May 2002, he served as Vice President, General Counsel and Secretary of Palm, Inc., a provider of mobile computing solutions. Mr.Yu holds a B.S. in electrical engineering from Purdue University and a J.D. cum laude from Georgetown University Law Center. Mr.Yu is a member of the California State Bar. - 17 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows how much of our common stock was beneficially owned as of March 5, 2012 by each director, each executive officer named in the summary compensation table, all executive officers and directors as a group, and by each holder of 5% or more of our common stock.To our knowledge and except as set forth in the footnotes to the table, the persons named in the table have sole voting and investment power with respect to all shares shown as beneficially owned by them, subject to community property laws where applicable.Unless we indicate otherwise, each holder’s address is c/o Rovi Corporation, 2830 De La Cruz Boulevard, Santa Clara, CA95050. The option column below reflects shares of common stock that are subject to options that are currently exercisable or are exercisable within 60days of March 5, 2012.Those shares are deemed outstanding for the purpose of computing the percentage ownership of the person holding these options, but are not deemed outstanding for the purpose of computing the beneficial ownership of any other person.Percentage ownership is based on 111,004,247 shares outstanding on March 5, 2012.Certain options listed below may have exercise prices in excess of the current fair market value of our common stock. Beneficial Owner Shares Options Total Percent ofClass Wellington Management Company, LLP (1) 0 % Capital Research Global Investors(2) 0 % Blackrock, Inc. (3) 0 % Invesco Ltd. (4) 0 % FMR LLC (5) 0 % Thomas Carson (6) * Alfred J. Amoroso (7) * Stephen Yu (8) * Corey Ferengul (9) * James Budge (10) * James P. O’Shaughnessy (11) * Alan L. Earhart (11) * Andrew K. Ludwick (11) * James E. Meyer (11) * Ruthann Quindlen (11) * All executive officers and directors as a group (10 persons) 1.14% * Less than one percent Based solely on, and in reliance upon, and without independent investigation of, information provided by Wellington Management Company, LLP (“Wellington Management”) in a Schedule 13G filed with the SEC on February 14, 2012.Wellington Management does not have sole dispositive power or sole voting power with respect to any of the shares. The securities as to which the Schedule 13G was filed by Wellington Management, in its capacity as investment adviser, are owned of record by clients of Wellington Management.The address of Wellington Management is 280 Congress Street, Boston, Massachusetts 02210. Based solely on, and in reliance upon, and without independent investigation of, information provided by Capital Research Global Investors in an amended Schedule 13G filed with the SEC on February 13, 2012. Capital Research Global Investors has sole dispositive and voting power with respect to all of the shares.The address of Capital Research Global Investors is 333 South Hope Street, Los Angeles, California 90071. - 18 - Based solely on, and in reliance upon, and without independent investigation of, information provided by Blackrock, Inc. in an amended Schedule 13G filed with the SEC on February 8, 2012. Blackrock, Inc. has sole dispositive and voting power with respect to all of the shares.The address of Blackrock, Inc. is 40 East 52nd Street, New York, NY 10022. Based solely on, and in reliance upon, and without independent investigation of, information provided by Invesco Ltd. in a Schedule 13G filed with the SEC on February 14, 2012. Invesco Ltd. and its affiliates have sole dispositive power with respect to 5,090,090 shares and sole voting power with respect to all of the shares.The address of Invesco Ltd. is 1555 Peachtree Street NE, Atlanta, Georgia 30309. Based solely on, and in reliance upon, and without independent investigation of, information provided by FMR LLC in an amended Schedule 13G as filed with the SEC on January 10, 2012. FMR LLC has sole voting power with respect to 2,312,833 shares and sole dispositive power with respect to all of the shares. Fidelity Management and Research Company (“Fidelity”) a wholly owned subsidiary of FMR LLC is the beneficial owner of 2,835,854 shares.Edward C. Johnson 3d, the Chairman of FMR LLC, and FMR LLC, through its control of Fidelity, and the funds each have sole power to dispose of the 2,835,854 shares owned by the funds.The address of FMR LLC is 82 Devonshire Street, Boston, Massachusetts 02109. Shares beneficially owned include 280,750 shares subject to the release of restricted stock awards. Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse as the shares vest in annual installments over 4 years beginning March 1, 2009.The restrictions lapse as follows: 38,250 shares release in 2013 and 33,750 shares release in 2014, 33,750 shares release in 2015, and 25,000 shares release in 2016.150,000 shares of restricted stock awards are subject to performance based vesting over a period of up to four years from 2013 to 2016. Shares beneficially owned include 77,500 shares subject to the release of restricted stock awards.Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse as the shares vest in annual installments over 4 years beginning September 1, 2008.The restrictions lapse as follows: 21,250 shares release in 2012, 18,750 shares release in 2013, 18,750 shares release in 2014 and 18,750 shares release in 2015.Excludes 6,000 shares held of record by an unrelated trustee in three trusts established by Mr. Amoroso for his children. Shares beneficially owned include 49,500 shares subject to the release of restricted stock awards. Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse as the shares vest in annual installments over 4 years beginning March 1, 2009.The restrictions lapse as follows: 14,500 shares release in 2013, 10,000 shares release in 2014, 10,000 shares release in 2015, and 5,000 shares release in 2016.10,000 shares of restricted stock awards are subject to performance based vesting over a period of up to four years from 2013 to 2016. Shares beneficially owned include 70,750 shares subject to the release of restricted stock awards. Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse as the shares vest in annual installments over 4 years beginning March 1, 2009.The restrictions lapse as follows: 18,250 shares release in 2013, 13,750 shares release in 2014, 13,750 shares release in 2015 and 5,000 shares release in 2016.20,000 shares of restricted stock awards are subject to performance based vesting over a period of up to four years from 2013 to 2016. Shares beneficially owned include 80,750 shares subject to the release of restricted stock awards. Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse as the shares vest in annual installments over 4 years beginning March 1, 2009.The restrictions lapse as follows:20,750 shares release in 2013, 16,250 shares released in 2014, 16,250 shares release in 2015, and 7,500 shares release in 2016.20,000 shares of restricted stock awards are subject to performance based vesting over a period of up to four years from 2013 to 2016. - 19 - Shares beneficially owned include 5,000 shares subject to the release of restricted stock awards.Rovi has a right of repurchase with respect to unvested shares subject to the restricted stock awards, which lapse when the shares vest on July 1, 2012. EQUITY COMPENSATION PLAN INFORMATION The following table provides certain information with respect to all of the Company’s equity compensation plans in effect as of December 31, 2011. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (#) (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for issuance under equity compensation plans (excluding securities reflected in column (a)) (#) (c) Equity compensation plan approved by security holders $36.62 (1) Equity compensation plans not approved by security holders 24,890 (2) 0 Total This reflects the weighted average exercise price for stock options granted pursuant to equity compensation plans only.Restricted stock is issued at a cost of $0.001 per share and therefore has no weighted average exercise price. This reflects shares issued under the Sonic Solutions 2010 Inducement Equity Compensation Plan that was assumed by the Company in connection with the acquisition of Sonic Solutions in February 2011.No further shares will be issued under this plan. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE In accordance with Section16(a) of the Exchange Act and the regulations of the SEC, our directors, executive officers and holders of more than 10% of our common stock are required to file reports of ownership and changes in ownership with the SEC and NASDAQ and to furnish us with copies of all of the reports they file. To the best of our knowledge, based solely on a review of the copies of such forms and certifications furnished to us from the reporting persons, we believe that during the fiscal year ended December 31, 2011, all Section 16(a) filing requirements applicable to our directors, executive officers and holders of more than 10% of our common stock were timely met. - 20 - EXECUTIVE COMPENSATION Compensation Discussion and Analysis This Compensation Discussion and Analysis describes the material elements of our compensation programs and explains our executive compensation philosophy, policies and practices for the following executives, who are referred to in this Compensation Discussion and Analysis and in the subsequent tables as our named executive officers for 2011: Thomas Carson, President and Chief Executive Officer; Alfred J. Amoroso, Former President and Chief Executive Officer; James Budge, Chief Financial Officer; Corey Ferengul, Executive Vice President, Products; and Stephen Yu, Executive Vice President and General Counsel. Mr. Carson became our president and chief executive officer effective December 14, 2011.He served as our executive vice president, worldwide sales and marketing during 2011 until his promotion to CEO in December 2011.Mr. Amoroso retired as president and chief executive officer effective December 14, 2011, and remains in a part-time employment role with the company to assist with the transition of chief executive officer duties and responsibilities and to provide such other services as requested by the board or the chief executive officer.Mr. Ferengul became our executive vice president, products in February 2011 and served as executive vice president, product management and marketing during January 2011. Executive Summary Rovi Corporation is focused on powering the discovery and enjoyment of digital entertainment by providing a broad set of integrated solutions that are embedded in our customers’ products and services and used by end consumers to simplify and guide their interaction with digital entertainment.To achieve our corporate mission, we rely on our employees.We encourage teamwork and collaboration among our employees and we demand accountability and strong results.Accordingly, we have designed our executive compensation program to provide a competitive compensation package that focuses on corporate and individual performance, internal pay equity, comparability of compensation as compared to peer group companies, and retention value. We continue to emphasize pay for performance in our executive compensation structure while maintaining our internal pay equity on levels comparable to our peer group companies.For 2011, approximately 52% of the target total direct compensation for our former chief executive officer, and an average of approximately 30% of the target total direct compensation for our other named executive officers, was performance-based, either in the form of cash compensation that was subject to the achievement of annual performance goals (including corporate financial goals and individual goals) or stock options which generally have value only if our stock price rises following the date of grant and as the options vest and become exercisable over four years. We believe our compensation program has assisted us in achieving outstanding results in recent years, both on an absolute level and as compared with our peers.In 2011, we achieved year-over-year adjusted pro forma revenue growth of approximately 12% and year-over-year adjusted pro forma operating profit growth of 32%.We have designed our compensation program to reward our executives when they achieve results like these.For 2011, we used our annual variable cash bonus program to reward executives for achieving adjusted pro forma revenue and adjusted pro forma operating profit, and as a result, a meaningful portion of the cash compensation paid to our executives in 2011 was paid as a result of our achieving 97.2% of our adjusted pro forma revenue target and 98.7% of our adjusted pro forma operating profit target for 2011, which resulted in a payout level under our 2011 Senior Executive Company Incentive Plan of 96% with respect to the corporate performance piece of that plan.See “—Reasons for Providing, and Manner of Structuring, the Key Compensation Elements in 2011 – 2011 Senior Executive Company Incentive Plan” below for a discussion of how we calculate adjusted pro forma operating profit. Additionally, in February 2011, we adopted stock ownership guidelines for our board and our executive officers, setting forth guidelines for ownership of a number of shares equal in value to 1 to 3 times the individuals’ annual base salary/retainer (as applicable).Further details of those guidelines are described below under the heading “Directors and Named Executive Officers Stock Ownership Guidelines.” - 21 - Results of 2011 Stockholder Advisory Vote on Executive Compensation Although last year’s advisory stockholder vote on executive compensation is non-binding, our compensation committee has considered, and will continue to consider, the outcome of this vote when making compensation decisions for our named executive officers. At our annual meeting of stockholders held on May 24, 2011, over 87% of the stockholders who voted on the “say-on-pay” proposal approved the compensation of our named executive officers. The compensation committee believes that this stockholder vote strongly endorsed the compensation philosophy of the company and the decisions made for 2011. Compensation Philosophy:Our Objectives, Elements and Considerations Our executive compensation programs are designed to: ● attract and retain talented and experienced executives by offering market competitive compensation programs; ● motivate key executives to achieve strategic business initiatives and to reward them for their achievements; ● support a pay-for-performance environment that differentiates bonus amounts among the named executive officers on their responsibilities and contributions toward company performance; and ● align the interests of executives with the long-term interests of our stockholders through equity-based awards whose value over time depends upon the market value of the company’s common stock. To achieve these objectives, our executive compensation package provides a mix of compensation elements, including base salary, annual variable cash bonuses, stock-based compensation, broad-based employee benefits and severance benefits.In any given year, our compensation committee may consider one or more of the following factors in determining the amount and form of each of these compensation elements: ● compensation levels paid by companies in our peer group, with a focus on having base salary at approximately the 50th percentile of our peer companies, target variable incentive compensation so that when added to base salary, the target total cash compensation approximates the 60th percentile, and when target long-term equity compensation is included, total direct compensation is targeted between the 60th and 75th percentile, with such target levels exceeded where our compensation committee wishes to reward exceptional performance to plan or exceptional stockholder return compared with peers, as we believe this allows us to recruit and retain high performing employees while also focusing the employees on the achievement of our corporate goals and long-term stock price appreciation; ● historical and anticipated corporate and individual performance, including stock price, achievement of revenue and operating profit, and execution of individual, team and company-wide strategic initiatives; ● budget constraints for salary, bonus and equity adjustments; ● historical compensation levels; ● internal pay equity of the compensation paid to one executive officer as compared with another – that is, the compensation paid to each executive should reflect the contribution of his or her role to the company as compared with the roles of the other executives, as we believe this approach fosters retention and teamwork among our executives while recognizing that compensation opportunities should increase based on increased levels of responsibility; ● tax (including Section 409A and Section 162(m) of the Code) and accounting considerations; ● broader economic conditions, to ensure that our pay strategies are effective, yet responsible; ● the potential dilutive effect of our equity compensation practices on our stockholders; - 22 - ● the experiences and individual knowledge of the members of our board regarding compensation programs generally and those at other companies; ● the recommendations of our executive officers, our management’s compensation consultant, and our compensation committee’s own independent compensation consultant; and ● individual negotiations with executives, as these executives may be leaving meaningful compensation opportunities at their prior employer or foregoing other compensation opportunities with other prospective employers to work for us, as well as negotiations upon their departures, as we recognize the benefit to our stockholders of smooth transitions. While the compensation committee generally looks to target the base salary, total cash compensation and total compensation at the levels described above (and as further described below under Compensation Positioning Against Peer Data), the compensation committee has not adopted any formal guidelines on this allocation.In addition, the compensation committee has not adopted any formal or informal policies or guidelines on the mix of the equity awards with regards to stock options versus restricted stock grants.We believe having flexibility in our allocation among various elements of compensation allows us to tailor each executive’s compensation package to meet our compensation goals based on the facts and circumstances known at that time.The compensation committee may review from time to time the values of vested equity awards held by, and equity award profits realized by, executives; however, these values are generally not a material factor in the determination of current levels of cash or equity-based compensation. Role of Our Compensation Committee In 2011, our compensation committee evaluated and recommended for approval by the outside, independent and non-employee members of the board the annual compensation changes for our named executive officers, as well as the performance goals for our compensation programs. References below to approvals by our board are intended to refer to approvals by the outside, independent and non-employee members of the board. In February of each year, our compensation committee solicits and considers our chief executive officer’s recommendations on the compensation levels of each named executive officer, as well as his reviews of each named executive officer’s performance and contributions in the prior year.For clarity, with respect to the decisions made in respect of fiscal 2011, these recommendations were made in February 2011 by Mr. Amoroso.In addition, our chairman of the board solicits from other board members their evaluations of the performance of the chief executive officer for the prior year and discusses his assessment of our chief executive officer’s performance with the other members of the compensation committee. As part of its deliberations, in any given year, the compensation committee may review and consider materials such as company financial reports and projections, historical achievement of company-wide operational and financial objectives, operational data, tax and accounting information, total compensation that may become payable to executives in various hypothetical scenarios, executive stock ownership information, company stock performance data, analyses of historical executive compensation levels and current company-wide compensation levels, and the recommendations of our chief executive officer, human resources department and the advice of the compensation committee’s independent compensation consultant as well as the materials prepared by management’s compensation consultant. Role of Management in Setting Compensation The company’s human resources, finance, and legal departments work with our chief executive officer to review peer compensation data, to propose compensation programs for consideration by the compensation committee, to recommend changes to existing compensation programs, to recommend financial and other performance targets to be achieved under those programs, to prepare analyses of financial data, to prepare peer data comparisons and other briefing materials, and ultimately to implement the decisions of the compensation committee.In 2011, management continued to retain Radford (i) to provide compensation consulting services to management, including working collaboratively with management, the compensation committee and the compensation committee’s independent consultant in recommending a peer group and preparing benchmark data from the 2010 Radford Executive Survey for executives and the general employee population, (ii) providing an analysis of the - 23 - company’s broad based equity compensation programs, and (iii) educating management on various compensation strategies and structures.The company pays the cost of Radford’s services, which was approximately $65,000in 2011. Our internal personnel responsible for compensation analysis for the company generally attend a portion of each of the compensation committee’s meetings and leave before certain executive sessions.No executive officer was present or participated directly in the compensation committee or the board’s final determinations regarding the amount of any component of his own 2011 compensation package. However, given his responsibilities for managing the performance of our executive officers, our chief executive officer plays a primary role in establishing the performance goals for, and evaluating the performance of, our other named executive officers (as described in greater detail below under “Short-Term Incentive Compensation”).The compensation committee solicits and considers his evaluations and recommendations (as well as those of the human resources department), including his recommendations regarding base salary adjustments, target cash and equity incentive award levels, and the need for any special bonuses in a given year.In the case of the chief executive officer, the compensation committee and the board meet outside the presence of our chief executive officer and assess his performance. Role of our Independent Compensation Consultant The compensation committee continued to retain Croner as its independent compensation consultant for the fiscal year 2011. In 2011, the compensation committee met regularly with Croner, both with and without management present, depending upon the topic being discussed.The company’s executive vice president of human resources worked with Croner to provide any information Croner needed about the company in order to provide its services; however, the compensation committee retained the sole authority to direct, terminate or continue Croner’s services.In 2011, Croner provided the compensation committee with the services as described above under “Role of Compensation Consultants-Compensation Committee Consultant.” The cost of these non-executive consulting services, which were paid by the company, was $36,263 in 2011. Croner had been providing compensation consultation services to the committee for the period beginning in 2008.In November 2011, the committee selected Towers-Watson to succeed Croner as its independent compensation consultant to assist in the development of the 2012 executive and board compensation programs.The company pays the cost of Towers-Watson’s services, which did not exceed $30,000 in 2011. Peer Group Determination As noted above, the compensation committee considers compensation practices and levels among our peer companies as one factor in determining compensation each year.This “benchmarking” helps us, among other process objectives, to balance our goal of attracting and retaining top executive talent with the need to maintain a reasonable and responsible cost structure. Our compensation committee generally reviews and updates our peer group of companies annually to reflect changes in the industry and to ensure that our comparisons to peer group data are meaningful to the compensation committee’s process and review. For the 2011 compensation decisions, management worked with Radford and Croner to make recommendations to update the 2011 peer group of companies to remove certain companies based on acquisitions or cessation of public reporting status, or on perceived lack of comparability, and to add certain companies based on perceived comparability.Regarding comparability, the compensation committee requested companies: (i) that may compete with our product offerings or with whom we believe we compete with in the market for executive talent, (ii) with a revenue range of approximately$240 million to $1 billion, reflecting a range of approximately 0.5x to 2x of our then-projected revenue of $600 million, and (iii) a market capitalization range of approximately $400 million to $8.55 billion, reflecting a general range of approximately 0.5x to 1.7x of our then-current market capitalization of $ 5.10 billion. - 24 - The compensation committee approved the proposed list of the following 20 peer group companies for 2011: Akamai Technologies, Inc. Harmonic Inc. Parametric Technology Corporation TIBCO Software, Inc. Ariba Inc. Informatica Corporation Progress Software Corporation TiVo Inc. Cadence Design Systems Inc. Monster Worldwide, Inc. Quest Software Inc. ValueClick, Inc. Compuware Corporation Nuance Communications, Inc. RealNetworks Inc. Websense, Inc. Dolby Laboratories, Inc. Open Text Corporation Red Hat, Inc. Zoran Corporation Croner then collected, analyzed and provided to the compensation committee a report on the total direct compensation data for executive officers holding comparable positions at the peer group companies from individual proxy filings based on Equilar data and from the 2010 Radford Executive Survey. Radford provided management with its own analysis and report on the total direct compensation of comparably positioned executive officers from the 2010 Radford Executive Survey and based on its review of the data for the peer group companies.This Radford report was shared with the compensation committee.The Radford data and the Croner data were largely comparable and the compensation committee used such joint data to validate each consultant’s findings. Compensation Positioning Against Peer Data In general, the compensation committee believes it is generally appropriate to provide target total cash and equity compensation at approximately up to the 75th percentile of the compensation paid to similarly situated executives employed by the peer group companies for target level performance, with compensation above this level possible for exceptional performance and compensation below these levels if our performance goals are not reached. To achieve this positioning for target direct compensation, the compensation committee generally starts with the following assumptions: · base salaries are targeted at approximately the 50th percentile; · target bonus compensation, when added to base salary, results in a target total cash compensation that approximates the 60th percentile; and · target equity compensation, when added to target total cash compensation, results in target total compensation at approximately the 75th percentile. Our compensation committee believes that targeting compensation at these levels is necessary to achieve the objectives of our executive compensation program – both attracting and retaining top talent as well as linking more of their compensation toward long term gains in the value of our stock and, to a slightly lesser extent, on our short-term annual corporate performance goals. In addition, the compensation committee recognizes that the peer data is, at the time of its use, generally at least several months old (that is, data used by the compensation committee in setting compensation at the start of 2011 reflects decisions made by other companies at the start of 2010).As a result, relying on the 50th percentile for all elements could result in compensation decisions that do not reflect increases by our peers in 2011 or changed economic conditions.However, as noted above under “Compensation Philosophy: Our Objectives, Elements and Considerations,” benchmarking is just one factor the compensation committee considers in setting compensation. - 25 - We believe this approach helps us to compete in hiring and retaining the best possible talent while maintaining a reasonable and responsible cost structure. Reasons for Providing, and Manner of Structuring, the Key Compensation Elements in 2011 Our 2011 executive compensation program consists of three principal components: base salary, annual variable cash bonus and equity compensation.For 2011, approximately 52% of the target total compensation for Mr. Amoroso, and an average of approximately 30% of the target total compensation for our other named executive officers, was performance-based, in the form of the annual cash incentive bonus opportunity and stock options. Alfred Amoroso’s Target Key Compensation Elements - 26 - Other NEOs’ Average Target Key Compensation Elements Base Salary We provide base salary as a fixed source of compensation for our executives, allowing them a degree of certainty in the face of having a material portion of their compensation “at risk” in the form of annual variable cash bonuses and equity-based compensation.Our compensation committee recognizes the importance of base salaries as an element of compensation that helps to attract and retain our named executive officers.The compensation committee generally targets base salary levels at the 50th percentile of our peer group companies as it believes this positioning provides adequate retention incentive. Our compensation committee generally reviews base salaries in the first quarter of every year.In February 2011, our compensation committee recommended for approval, and the board approved, increases to the base salaries of Messrs. Carson, Amoroso, Budge, Ferengul and Yu as set forth in the table below.In making these decisions, the compensation committee considered the positioning of the individual’s salary as compared to the peer company data, as well as the individual’s historical salary levels and anticipated role and responsibilities for the coming year.In making these decisions, the compensation committee considered our then-current budget for employee salary adjustments, the peer group positioning of the salary level, and the anticipated role and responsibilities for the coming year. - 27 - Executive Officer 2011 Base Salary % Change from 2010 Market Position (1) Thomas Carson 6.2% > 90th (2) Alfred J. Amoroso 10.9% 50th James Budge 13.3% 50th – 60th Corey Ferengul 24.6% > 90th (3) Stephen Yu 16.7% 60th References to market position in this table are to the Radford percentile data for base salary provided to the compensation committee. Mr. Carson’s base salary level is in part based on his legacy compensation from his days at Gemstar-TV Guide International, Inc., where the compensation model emphasized higher cash and lower equity compensation levels. The committee, in reviewing the peer group data provided by Radford, concluded that Mr. Ferengul had no direct comparables in the peer group because his duties bridged two positions in product and innovation management. The committee therefore established a base salary level for Mr. Ferengul that it believed to be reasonable in light of the available data. In addition, in May 2011, the compensation committee recommended for approval, and the board approved, the executive succession planning agreement with Mr. Amoroso.In determining his base salary following the potential transition, including the reduction from his existing base salary level to a reduced level following the initial 90 day transition period, the compensation committee considered his anticipated role and responsibilities during the initial transition period as compared to the remainder of the transition period, the company’s need for his transition services given his extensive institutional knowledge of the organization, and negotiations with Mr. Amoroso.The terms of the agreement with Mr. Amoroso are discussed more fully below under the heading “Agreements Providing for Change of Control and Severance Benefits”. Finally, the compensation committee approved an additional increase to Mr. Carson’s base salary in connection with his promotion to the position of chief executive officer and president, effective January 1, 2012.In making this decision, the compensation committee considered the positioning of his new salary as compared to the peer company data, as well as his anticipated role and responsibilities for 2012. Short-Term Incentive Compensation We have structured our annual target total cash compensation program to reward the achievements of our executive officers and their contributions to our financial performance.Our compensation committee recognizes the important role that variable compensation plays in attracting, retaining and motivating our executives to achieve our short-term goals. Target Bonuses.In February 2011, Mr. Amoroso recommended to our compensation committee no change in the target bonus levels for our named executive officers for the prior year as set forth in the table below.Mr. Amoroso’s decisions were principally based on the positioning of the target bonus opportunities as compared to the Radford data provided to management.The compensation committee reviewed his recommendations, taking into account the Radford and Croner data.The compensation committee determined that the target bonus levels of these individuals, other than Mr. Amoroso, were generally consistent with historical practices and the desired positioning for target total cash compensation at approximately the 60th to 75th percentile for the peer group of companies, and decided not to change the target bonus levels from the 2010 levels.The compensation committee increased Mr. Amoroso’s target bonus to bring it to the desired positioning and to better reflect the compensation committee’s - 28 - determination of the appropriate internal pay equity, taking into account Mr. Amoroso’s extensive duties and control over our financial performance in his then-current position of president and chief executive officer. Executive Officer 2011 Target Bonus % Change from 2010 Market Position (2) Thomas Carson 50% (1) 0% 60th – 75th Alfred A. Amoroso 120% 20% 60th James Budge 65% 0% 60th Corey Ferengul 60% 0% > 90th (3) Stephen Yu 60% 0% 50th – 60th Mr. Carson’s target bonus opportunity during 2011 consisted of both eligibility under the SECIP (defined below) and his eligibility to earn commission-based compensation in his sales role.This 50% opportunity was split evenly between the two programs. References to market position in this table are to the Radford percentile data for target total cash compensation provided to the compensation committee. The committee, in reviewing the peer group data provided by Radford, concluded that Mr. Ferengul had no direct comparables in the peer group because his duties bridged two positions in product and innovation management.The committee therefore established a target bonus level for Mr. Ferengul that it believed to be reasonable in light of the available data. In May 2011, the compensation committee recommended for approval, and the board approved, Mr. Amoroso’s continued eligibility to participate in the company’s executive bonus plan at his final employee rate of participation (that is, his final target bonus level) as part of his executive succession planning agreement.In determining his target bonus opportunity, the compensation committee considered his anticipated role and responsibilities during the initial transition period as compared to the remainder of the transition period, the company’s need for his transition services given his extensive institutional knowledge of the organization, and negotiations with Mr. Amoroso. Finally, the compensation committee approved an increase to Mr. Carson’s target bonus opportunity to be effective only starting in 2012.In making this decision, the compensation committee considered the positioning of his new target total cash compensation as compared to the peer company data, as well as his anticipated role and responsibilities for 2012.Mr. Carson will not be eligible for any commission plan compensation in 2012. 2011 Senior Executive Company Incentive Plan.In February 2011, the compensation committee approved the terms of our 2011 Senior Executive Company Incentive Plan (“SECIP” or “2011 Executive Incentive Plan”).Under the SECIP, the named executive officers would be eligible to earn their annual variable cash bonus based on the company’s achievement of adjusted pro forma revenue and adjusted pro forma operating profit as well as individual performance, with the weighting as set forth in the following table.These weightings reflect the compensation committee’s determination of the anticipated and intended contribution of each then-current officer’s achievement against the related goals. - 29 - Weighting Among Goals Executive Officer Revenue Performance Corporate Performance Individual Performance Thomas Carson 50% (1) 37.5% 12.5% Alfred A. Amoroso 0% 100% 0% James Budge 0% 75% 25% Corey Ferengul 0% 75% 25% Stephen Yu 0% 75% 25% Reflects his commission-based opportunity while serving as Executive Vice President of Worldwide Sales & Marketing. Corporate performance was calculated using a corporate performance factor matrix measuring both adjusted pro forma revenue and adjusted pro forma operating profit to determine the “corporate performance factor.” The portion of the annual variable cash bonus that could be earned based on corporate performance was calculated as the product of (i) the executive’s base salary, (ii) target bonus percentage, (iii) the fraction of the annual variable cash bonus that could be earned based on corporate performance, and (iv) the corporate performance factor determined by the corporate performance factor matrix. The adjusted pro forma revenue target for the matrix at 100% achievement was $800 million.The adjusted pro forma operating profit target for the matrix at 100% achievement was $328.3 million. Adjusted pro forma operating profit is measured as pro forma operating income from continuing operations, adding back non-cash items such as equity-based compensation and amortization of intangibles; as well as items which impact comparability that are required to be recorded under GAAP, but that the company believes are not indicative of its core operating results such as transaction, transition and integration costs and restructuring and asset impairment charges. While depreciation expense is a non-cash item, it is included in adjusted pro forma operating profit as a reasonable proxy for capital expenditures.The adjusted pro forma revenue target and adjusted pro forma operating profit target for 2011, as well as the achievement of those targets discussed herein, assumes the Sonic Solutions acquisition occurred on January 1, 2010, and also includes the results of the Roxio Consumer Software business, which the Company reclassified to discontinued operations in the fourth quarter of 2011.Even though the Roxio business was included in discontinued operations in 2011, the Roxio related 2011 results remained included in the 2011 targets given the business was managed throughout 2011. The corporate performance factor matrix is set forth below, and uses straight-line interpolation for results between the stated percentages. There is no threshold level of performance.Maximum achievement is capped at 2.0 (or 200% of the target opportunity allocated to corporate performance). - 30 - Corporate Performance Factor Matrix 120% 70 1.50 115% .70 1.00 1.18 1.44 1.68 1.94 Adjusted Pro Forma Revenue 110% .70 1.00 1.16 1.38 1.61 1.88 as a % of Goal 105%
